Table of Contents Filed pursuant to Rule 424(b)(2).Based upon the registration of $300,000,000 aggregate principal amount of Florida Power & Light Company’s First Mortgage Bonds, 5.55% Series due November 1, 2017 to be offered by means of this prospectus supplement and the accompanying prospectus under Registration Statement Nos. 333‑137120, 333‑137120‑01, 333‑137120‑02, 333‑137120‑03, 333‑137120‑04, 333‑137120‑05, 333‑137120‑06, 333‑137120‑07 and 333‑137120‑08 (“Registration Statement No. 333‑137120”), a filing fee of $9,210 has been calculated in accordance with Rule 457(r).This filing fee has been previously transmitted to the Securities and Exchange Commission.This paragraph shall be deemed to update the “Calculation of Registration Fee” table in Registration Statement No.333‑137120. PROSPECTUS SUPPLEMENT (To prospectus dated May 3, 2007) Florida Power & Light Company First Mortgage Bonds, $300,000,000 5.55% Series due November 1, 2017 Florida Power& Light Company will pay interest on the securities on May 1 and November 1 of each year, beginning May 1, 2008.Florida Power& Light Company may redeem some or all of the securities at any time before their maturity date at the redemption price discussed under “Certain Terms of the Offered Bonds—Redemption” beginning on page S-4 of this prospectus supplement. Florida Power& Light Company does not plan to list the securities on any securities exchange.The securities are secured by the lien of Florida Power& Light Company’s mortgage and rank equally with all of Florida Power& Light Company’s first mortgage bonds from time to time outstanding.The lien of the mortgage is discussed under “Description of the Bonds—Security” on page 8 of the accompanying prospectus. See “Risk Factors” beginning on page 2 of the accompanying prospectus to read about certain factors you should consider before making an investment in the securities. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of the securities or determined if this prospectus supplement or the accompanying prospectus is truthful or complete.Any representation to the contrary is a criminal offense. Per First Mortgage Bond Total Price to Public 99.972% $299,916,000 Underwriting Discount 0.650% $ 1,950,000 Proceeds to Florida Power& Light Company (before expenses) 99.322% $297,966,000 In addition to the Price to Public set forth above, each purchaser will pay an amount equal to the interest accrued, if any, on the securities from the date that the securities are originally issued to the date that they are delivered to that purchaser. The securities are expected to be delivered to the underwriters in book-entry only form through TheDepository Trust Company, on or about October 10, 2007. Joint Book-Running Managers Banc of America Securities LLC BNP PARIBAS Credit Suisse Co-Managers Daiwa Securities America Inc. Morgan Keegan & Company, Inc. Piper Jaffray Scotia Capital Sovereign Securities Corporation, LLC The date of this prospectus supplement is October 3, 2007. You should rely only on the information incorporated by reference or provided in this prospectus supplement and in the accompanying prospectus and in any written communication from Florida Power& Light Company (“FPL”) or the underwriters specifying the final terms of the offering.Neither FPL nor the underwriters has authorized anyone else to provide you with additional or different information.Neither FPL nor the underwriters is making an offer of these securities in any jurisdiction where the offer is not permitted.You should not assume that the information in this prospectus supplement or in the accompanying prospectus is accurate as of any date other than the date on the front of those documents or that the information incorporated by reference is accurate as of any date other than the date of the document incorporated by reference. TABLE OF CONTENTS Prospectus Supplement Page Use of Proceeds S-3 Consolidated Ratio of Earnings to Fixed Charges S-3 Consolidated Capitalization of FPL and Subsidiaries S-3 Certain Terms of the Offered Bonds S-4 Underwriting S-8 Prospectus About this Prospectus 2 Risk Factors 2 Florida Power & Light Company 5 Florida Power & Light Company Trust I and Florida Power & Light Company Trust II 5 Use of Proceeds 5 Consolidated Ratio of Earnings to Fixed Charges and Ratio of Earnings to Combined Fixed Charges and Preferred Stock Dividends 5 Where You Can Find More Information 6 Incorporation by Reference 6 Forward-Looking Statements 6 Description of the Bonds 7 Description of Preferred Stock 12 Description of Preferred Trust Securities 13 Description of the Preferred Trust Securities Guarantee 21 Description of the Junior Subordinated Debentures 24 Information Concerning the Trustees 36 Plan of Distribution 36 Experts 38 Legal Opinions 38 S-2 Table of Contents USE OF PROCEEDS The information in this section adds to the information in the “Use of Proceeds” section on page 5 of the accompanying prospectus.Please read these two sections together. FPL will add the net proceeds from the sale of the First Mortgage Bonds, 5.55% Series due November 1, 2017 (“Offered Bonds”), which are expected to be approximately $296.4 million (after deducting the underwriting discount and other offering expenses) to its general funds.FPL expects to use its general funds to repay FPL’s short-term borrowings and for other corporate purposes.As of September 28, 2007, FPL’s short-term consolidated indebtedness consisted of $809.5 million of commercial paper, including $482.9 million of FPL commercial paper outstanding which had maturities of up to 17 days and which had annual interest rates ranging from 4.80% to 4.90%.FPL will temporarily invest in short-term instruments any proceeds that are not immediately required for these purposes. CONSOLIDATED RATIO OF EARNINGS TO FIXED CHARGES The information in this section adds to the information in the “Consolidated Ratio of Earnings to Fixed Charges and Ratio of Earnings to Combined Fixed Charges and Preferred Stock Dividends” section beginning on page 5 of the accompanying prospectus.Please read these two sections together.For the six months ended June 30, 2007, FPL’s consolidated ratio of earnings to fixed charges was 4.36. CONSOLIDATED CAPITALIZATION OF FPL AND SUBSIDIARIES The following table shows FPL’s consolidated capitalization as of June 30, 2007, and as adjusted to reflect the issuance of the Offered Bonds.This table, which is presented in this prospectus supplement solely to provide limited introductory information, is qualified in its entirety by, and should be considered in conjunction with, the more detailed information incorporated by reference or provided in this prospectus supplement or in the accompanying prospectus. Adjusted(a) June 30, 2007 Amount Percent (Unaudited) (In Millions) Common shareholder’s equity $ 6,776 $ 6,776 57.6 % Long-term debt (excluding current maturities) $ 4,688 $ 4,988 42.4 % Total capitalization $ 11,464 $ 11,764 100.0 % (a) To give effect to the issuance of the Offered Bonds offered by this prospectus supplement.Adjusted amounts do not reflect the deduction of any discounts or commissions in connection with the issuance of the Offered Bonds.Adjusted amounts also do not reflect any possible issuance and sale of additional securities by FPL from time to time after the date of this prospectus supplement. S-3 Table of Contents CERTAIN TERMS OF THE OFFERED BONDS The information in this section adds to the information in the “Description of the Bonds” section beginning on page 7 of the accompanying prospectus.Please read these two sections together. General.FPL will issue $300,000,000 aggregate principal amount of the Offered Bonds as a new series of First Mortgage Bonds under the Mortgage (as defined in the accompanying prospectus).The One Hundred Twelfth Supplemental Indenture, dated as of October 1, 2007, supplements the Mortgage and establishes the specific terms of the Offered Bonds. Interest and Payment.FPL will pay interest semi-annually on the Offered Bonds at 5.55% per year.The Offered Bonds will mature on November 1, 2017.FPL will pay interest on the Offered Bonds on May 1 and November 1 of each year (each an “Interest Payment Date”).The first Interest Payment Date will be May 1,2008.The record date for interest payable on any Interest Payment Date on the Offered Bonds will be the close of business (1)on the business day immediately preceding such Interest Payment Date so long as all of the Offered Bonds remain in book-entry only form, or (2) on the 15th calendar day immediately preceding each Interest Payment Date if any of the Offered Bonds do not remain in book-entry only form.See “—Book-Entry Only Issuance—The Depository Trust Company.” Interest on the Offered Bonds will accrue from and including the date of original issuance to but excluding the first Interest Payment Date.Starting on the first Interest Payment Date, interest on each Offered Bond will accrue from and including the last Interest Payment Date to which FPL has paid, or duly provided for the payment of, interest on that Offered Bond to but excluding the next succeeding Interest Payment Date.No interest will accrue on an Offered Bond for the day that the Offered Bond matures.The amount of interest payable for any period will be computed on the basis of a 360-day year consisting of twelve 30-day months.The amount of interest payable for any period shorter than a full semi-annual period for which interest is computed will be computed on the basis of the number of days in the period using 30-day calendar months. FPL will pay interest on any overdue principal and (to the extent that payment of such interest is enforceable under applicable law) on any overdue installment of interest on the Offered Bonds at the rate of 6% per year. Issuance of Additional Bonds.As of June 30, 2007, FPL could have issued under the Mortgage in excess of $6.0 billion of additional First Mortgage Bonds based on unfunded Property Additions (as defined in the accompanying prospectus) and in excess of $5.5billion of additional First Mortgage Bonds based on retired First Mortgage Bonds. Dividend Restrictions.As of June 30, 2007, no retained earnings were restricted by provisions of the Mortgage described in the accompanying prospectus which restrict the amount of retained earnings that FPL can use to pay cash dividends on its common stock. Redemption.FPL may redeem any of the Offered Bonds at its option or if and when required by the Mortgage.FPL may redeem any of the Offered Bonds at any time or from time to time, on any date prior to their maturity (each a “Redemption Date”).FPL will give notice of its intent to redeem Offered Bonds at least 30 days prior to a Redemption Date.If FPL redeems all or any part of the Offered Bonds, it will pay a redemption price (“Redemption Price”) equal to the sum of: (1)100% of the principal amount of the Offered Bonds being redeemed plus (2)accrued and unpaid interest thereon, if any, to the Redemption Date plus (3)any applicable “make-whole premium.” Table of Contents The Redemption Price for the Offered Bonds will never be less than 100% of the principal amount of those Offered Bonds plus accrued and unpaid interest on those Offered Bonds to the Redemption Date. The amount of the make-whole premium with respect to any Offered Bonds to be redeemed in accordance with the foregoing paragraph will be equal to the excess, if any, of: (1)the sum of the present values, calculated as of the Redemption Date, of: (a) each interest payment that, but for such redemption, would have been payable on the Offered Bonds being redeemed on each Interest Payment Date occurring after the Redemption Date (excluding any accrued interest for the period prior to the Redemption Date); and (b) the principal amount that, but for such redemption, would have been payable at the final maturity of the Offered Bonds being redeemed; over (2)the principal amount of the Offered Bonds being redeemed. The present values of interest and principal payments referred to in clause (1) above will be determined in accordance with generally accepted principles of financial analysis.Such present values will be calculated by discounting the amount of each payment of interest or principal from the date that each such payment would have been payable, but for the redemption, to the Redemption Date at a discount rate equal to the Treasury Yield (as defined below) plus 20 basis points. FPL will appoint an independent investment banking institution of national standing to calculate the make-whole premium;providedthat Banc of America Securities LLC, BNP Paribas Securities Corp. or Credit Suisse Securities (USA) LLC will make such calculation if (1)FPL fails to make such appointment at least 30 days prior to the Redemption Date, or (2) the institution so appointed is unwilling or unable to make such calculation.If Banc of America Securities LLC, BNP Paribas Securities Corp. or Credit Suisse Securities (USA) LLC is to make such calculation but is unwilling or unable to do so, then the Trustee (as defined in the accompanying prospectus) will appoint an independent investment banking institution of national standing to make such calculation.In any case, the institution making such calculation is referred to in this prospectus supplement as an “Independent Investment Banker.” For purposes of determining the make-whole premium, “Treasury Yield” means a rate of interest per year equal to the weekly average yield to maturity of United States Treasury Notes that have a constant maturity that corresponds to the remaining term to maturity of the Offered Bonds to be redeemed, calculated to the nearest 1/12th of a year (the “Remaining Term”).The Independent Investment Banker will determine the Treasury Yield as of the third business day immediately preceding the applicable Redemption Date. The Independent Investment Banker will determine the weekly average yields of United States Treasury Notes by reference to the most recent statistical release published by the Federal Reserve Bank of New York and designated “H.15(519) Selected Interest Rates” or any successor release (the “H.15 Statistical Release”).If the H.15Statistical Release sets forth a weekly average yield for United States Treasury Notes having a constant maturity that is the same as the Remaining Term, then the Treasury Yield will be equal to such weekly average yield.In all other cases, the Independent Investment Banker will calculate the Treasury Yield by interpolation, on a straight-line basis, between the weekly average yields on the United States Treasury Notes that have a constant maturity closest to and greater than the Remaining Term and the United States Treasury Notes that have a constant maturity closest to and less than the Remaining Term (in each case as set forth in the H.15 Statistical Release).TheIndependent Investment Banker will round any weekly average yields so calculated to the nearest 1/100th of 1%, and will round upward for any figure of 1/200th of 1% or above.If weekly average yields for United States Treasury Notes are not available in the H.15 Statistical Release or otherwise, then the Independent Investment Banker will select comparable rates and calculate the Treasury Yield by reference to those rates. S-5 Table of Contents The Mortgage provides that if FPL at any time elects to redeem only a part of the Offered Bonds, the Trustee will select the particular Offered Bonds to be redeemed by proration among registered holders of the Offered Bonds or, in some cases, by such other method that it deems proper as provided in the Mortgage.However, if the Offered Bonds are solely registered in the name of Cede& Co. and traded through The Depository Trust Company (“DTC”), then DTC will select the Offered Bonds to be redeemed in accordance with its practices as described below in “—Book-Entry Only Issuance—The Depository Trust Company.” If at the time notice of redemption is given, the redemption moneys are not on deposit with the Trustee, then the redemption will be subject to their receipt before the Redemption Date and such notice will be of no effect unless such moneys are received. Cash deposited under any provisions of the Mortgage (with certain exceptions) may be applied to the purchase of First Mortgage Bonds of any series. Book-Entry Only Issuance—The Depository Trust Company.The Offered Bonds will trade through DTC.The Offered Bonds will be represented by one or more global certificates and registered in the name of Cede& Co., DTC’s nominee.Upon issuance of the global securities, DTC or its nominee will credit, on its book-entry registration and transfer system, the respective principal amount of the Offered Bonds represented by such global securities to the accounts of institutions that have an account with DTC or its participants.The accounts to be credited will be designated by the underwriters.Ownership of beneficial interests in the global securities will be limited to participants or persons that may hold interests through participants.The global certificates will be deposited with the Trustee as custodian for DTC. DTC is a New York clearing corporation and a clearing agency registered under Section17A of the Securities Exchange Act of 1934.DTC holds securities for its participants.DTC also facilitates the post-trade settlement of securities transactions among its participants through electronic computerized book-entry transfers and pledges in the participants’ accounts.This eliminates the need for physical movement of securities certificates.The participants include securities brokers and dealers, banks, trust companies, clearing corporations and certain other organizations.DTC is a wholly-owned subsidiary of The Depository Trust & Clearing Corporation (“DTCC”).DTCC, in turn, is owned by a number of participants of DTC, members of other clearing corporations and by The New York Stock Exchange, Inc., the American Stock Exchange LLC, and the National Association of Securities Dealers, Inc.Others who maintain a custodial relationship with a participant can use the DTC system.The rules that apply to DTC and those using its systems are on file with the Securities and Exchange Commission. Purchases of the Offered Bonds within the DTC system must be made through participants, which will receive a credit for the Offered Bonds on DTC’s records.The beneficial ownership interest of each purchaser will be recorded on the appropriate participant’s records.Beneficial owners will not receive written confirmation from DTC of their purchases, but beneficial owners should receive written confirmations of the transactions, as well as periodic statements of their holdings, from the participants through which they purchased Offered Bonds.Transfers of ownership in the Offered Bonds are to be accomplished by entries made on the books of the participants acting on behalf of beneficial owners.Beneficial owners will not receive certificates for their Offered Bonds, except if use of the book-entry system for the Offered Bonds is discontinued. To facilitate subsequent transfers, all Offered Bonds deposited by participants with DTC are registered in the name of DTC’s nominee, Cede& Co.The deposit of the Offered Bonds with DTC and their registration in the name of Cede& Co. effects no change in beneficial ownership.DTC has no knowledge of the actual beneficial owners of the Offered Bonds.DTC’s records reflect only the identity of the participants to whose accounts such Offered Bonds are credited.These participants may or may not be the beneficial owners.Participants will remain responsible for keeping account of their holdings on behalf of their customers. Conveyance of notices and other communications by DTC to participants, and by participants to beneficial owners, will be governed by arrangements among them, subject to any statutory or regulatory requirements as may be in effect from time to time.Beneficial owners of Offered Bonds may wish to take certain steps to augment transmission to them of notices of significant events with respect to the Offered Bonds, such as redemptions, tenders, defaults and proposed amendments to the Offered Bonds.Beneficial owners of the Offered Bonds may S-6 Table of Contents wish to ascertain that the nominee holding the Offered Bonds has agreed to obtain and transmit notices to the beneficial owners. Redemption notices will be sent to Cede& Co., as registered holder of the Offered Bonds.If less than all of the Offered Bonds are being redeemed, DTC’s practice is to determine by lot the amount of Offered Bonds of each participant to be redeemed. Neither DTC nor Cede& Co. will itself consent or vote with respect to Offered Bonds, unless authorized by a participant in accordance with DTC’s procedures.Under its usual procedures, DTC would mail an omnibus proxy to FPL as soon as possible after the record date.The omnibus proxy assigns the consenting or voting rights of Cede& Co. to those participants to whose accounts the Offered Bonds are credited on the record date.FPL believes that these arrangements will enable the beneficial owners to exercise rights equivalent in substance to the rights that can be directly exercised by a registered holder of the Offered Bonds. Payments of redemption proceeds, principal of, and interest on the Offered Bonds will be made to Cede& Co., or such other nominee as may be requested by DTC.DTC’s practice is to credit participants’ accounts upon DTC’s receipt of funds and corresponding detail information from FPL or its agent, on the payable date in accordance with their respective holdings shown on DTC’s records.Payments by participants to beneficial owners will be governed by standing instructions and customary practices.Payments will be the responsibility of participants and not of DTC, Deutsche Bank Trust Company Americas (the Trustee under the Mortgage) or FPL, subject to any statutory or regulatory requirements as may be in effect from time to time.Payment of redemption proceeds, principal and interest to Cede& Co. (or such other nominee as may be requested by DTC) is the responsibility of FPL.Disbursement of payments to participants is the responsibility of DTC, and disbursement of payments to the beneficial owners is the responsibility of participants. Except as provided in this prospectus supplement, a beneficial owner will not be entitled to receive physical delivery of the Offered Bonds.Accordingly, each beneficial owner must rely on the procedures of DTC to exercise any rights under the Offered Bonds. DTC may discontinue providing its services as securities depositary with respect to the Offered Bonds at any time by giving reasonable notice to FPL.In the event no successor securities depositary is obtained, certificates for the Offered Bonds will be printed and delivered.FPL may decide to replace DTC or any successor depositary.Additionally, subject to the procedures of DTC, FPL may decide to discontinue use of the system of book-entry transfers through DTC (or a successor depositary) with respect to some or all of the Offered Bonds.In that event, certificates for such Offered Bonds will be printed and delivered.If certificates for Offered Bonds are printed and delivered, · the Bonds will be issued in fully registered form without coupons; · a holder of certificated Offered Bonds would be able to exchange those Offered Bonds, without charge, for an equal aggregate principal amount of Offered Bonds of the same series, having the same issue date and with identical terms and provisions; and · a holder of certificated Offered Bonds would be able to transfer those Offered Bonds without cost to another holder, other than for applicable stamp taxes or other governmental charges. The information in this section concerning DTC and DTC’s book-entry system has been obtained from sources that FPL believes to be reliable.Neither FPL nor any underwriter takes responsibility for the accuracy of this information. S-7 Table of Contents UNDERWRITING FPL is selling the Offered Bonds to the underwriters named in the table below pursuant to an underwriting agreement between FPL and the underwriters named below, for whom Banc of America Securities LLC, BNP Paribas Securities Corp. and Credit Suisse Securities (USA) LLC are acting as representatives.Subject to certain conditions, FPL has agreed to sell to each of the underwriters, and each of the underwriters has severally agreed to purchase, the principal amount of Offered Bonds set forth opposite that underwriter’s name in the table below: Underwriter Principal Amount of Offered Bonds Banc of America Securities LLC $ 78,000,000 BNP Paribas Securities Corp. 78,000,000 Credit Suisse Securities (USA) LLC 78,000,000 Daiwa Securities America Inc. 13,200,000 Morgan Keegan & Company, Inc. 13,200,000 Piper Jaffray & Co. 13,200,000 Scotia Capital (USA) Inc. 13,200,000 Sovereign Securities Corporation, LLC 13,200,000 Total $ 300,000,000 Under the terms and conditions of the underwriting agreement, the underwriters must buy all of the Offered Bonds if they buy any of them.The underwriting agreement provides that the obligations of the underwriters pursuant thereto are subject to certain conditions.In the event of a default by an underwriter, the underwriting agreement provides that, in certain circumstances, the purchase commitment of the non-defaulting underwriters may be increased or the underwriting agreement may be terminated.The underwriters will sell the Offered Bonds to the public when and if the underwriters buy the Offered Bonds from FPL. FPL will compensate the underwriters by selling the Offered Bonds to them at a price that is less than the price to the public by the amount of the “Underwriting Discount” set forth in the table below.The underwriters will sell the Offered Bonds to the public at the price to the public set forth on the cover page of this prospectus supplement and may sell the Offered Bonds to certain dealers at a price that is less than the price to the public by no more than the amount of the “Initial Dealers’ Concession” set forth in the table below.The underwriters and such dealers may sell the Offered Bonds to certain other dealers at a price that is less than the price to the public by no more than the amounts of the “Initial Dealers’ Concession” and the “Reallowed Dealers’ Concession” set forth in the table below. (expressed as a percentage of principal amount) Underwriting Discount 0.650% Initial Dealers’ Concession 0.400% Reallowed Dealers’ Concession 0.250% An underwriter may reject offers for the Offered Bonds.After the initial public offering of the Offered Bonds, the underwriters may change the offering price and other selling terms of the Offered Bonds. The Offered Bonds are a new issue of securities with no established trading market.The underwriters have advised FPL that they intend to make a trading market in the Offered Bonds but are not obligated to do so and may discontinue such market-making activities at any time without notice.FPL cannot give any assurance as to the maintenance of the trading market for, or the liquidity of, the Offered Bonds. In connection with the offering, Banc of America Securities LLC, BNP Paribas Securities Corp. and Credit Suisse Securities (USA) LLC on behalf of the underwriters may purchase and sell the Offered Bonds in the open S-8 Table of Contents market.These transactions may include over-allotment, syndicate covering transactions and stabilizing transactions.Over-allotment includes syndicate sales of Offered Bonds in excess of the principal amount of Offered Bonds to be purchased by the underwriters in the offering, which creates a syndicate short position.Syndicate covering transactions involve purchases of the Offered Bonds in the open market after the distribution has been completed in order to cover syndicate short positions.Stabilizing transactions consist of certain bids or purchases of Offered Bonds made for the purpose of preventing or retarding a decline in the market price of the Offered Bonds while the offering is in progress. The underwriters may also impose a penalty bid.Penalty bids permit the underwriters to reclaim an initial dealers’ concession from a syndicate member when Banc of America Securities LLC, BNP Paribas Securities Corp. or Credit Suisse Securities (USA) LLC, in covering syndicate short positions or making stabilizing purchases, repurchases the Offered Bonds originally sold by that syndicate member. Any of these activities may cause the price of the Offered Bonds to be higher than the price that otherwise would exist in the open market in the absence of such transactions.These transactions may be effected in the over-the-counter market or otherwise and, if commenced, may be discontinued at any time. FPL estimates that its expenses in connection with the sale of the Offered Bonds, other than underwriting discounts, will be $1.6 million.This estimate includes expenses relating to Florida taxes, printing, rating agency fees, trustee’s fees and legal fees, among other expenses. FPL has agreed to indemnify the underwriters against, or to contribute to payments the underwriters may be required to make in respect of, certain liabilities, including liabilities under the Securities Act of 1933. The underwriters and their affiliates engage in transactions with, and perform services for, FPL and its affiliates in the ordinary course of business and have engaged, and may engage in the future, in commercial banking and investment banking transactions with FPL and its affiliates. Daiwa Securities America Inc. (“DSA”) has entered into an agreement with SMBC Securities, Inc. (“SMBCSI”) pursuant to which SMBCSI provides certain advisory and/or other services to DSA, including services with respect to this offering.In return for the provision of such services by SMBCSI to DSA, DSA will pay to SMBCSI a mutually agreed-upon fee. S-9 Table of Contents PROSPECTUS FLORIDA POWER & LIGHT COMPANY First Mortgage Bonds, Preferred Stock and Junior Subordinated Debentures FLORIDA POWER & LIGHT COMPANY TRUSTI FLORIDA POWER & LIGHT COMPANY TRUSTII Preferred Trust Securities Guaranteed as described in this prospectus by FLORIDA POWER & LIGHT COMPANY Each of Florida Power & Light Company, Florida Power & Light Company TrustI and Florida Power & Light Company TrustII may offer any combination of the securities described in this prospectus in one or more offerings from time to time in amounts authorized from time to time. Florida Power & Light Company, Florida Power & Light Company TrustI and Florida Power & Light Company TrustII will provide specific terms of the securities, including the offering prices, in supplements to this prospectus. The supplements may also add, update or change information contained in this prospectus. You should read this prospectus and any supplements carefully before you invest. Florida Power & Light Company, Florida Power & Light Company TrustI and Florida Power & Light Company TrustII may offer these securities directly or through underwriters, agents or dealers. The supplements to this prospectus will describe the terms of any particular plan of distribution, including any underwriting arrangements. The “Plan of Distribution” section beginning on page 36 of this prospectus also provides more information on this topic. See “Risk Factors” beginningon page 2 of this prospectus to read about certain factors you should consider before purchasing any of the securities being offered. Florida Power & Light Company’s, Florida Power & Light Company TrustI’s and Florida Power & Light Company TrustII’s principal executive offices are located at 700 Universe Boulevard, Juno Beach, Florida 33408, telephone number (561)694-4000, and their mailing address is P.O. Box 14000, Juno Beach, Florida 33408-0420. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. May 3, 2007 Table of Contents ABOUT THIS PROSPECTUS This prospectus is part of a registration statement, as amended, that Florida Power & Light Company (“FPL”), Florida Power & Light Company TrustI and Florida Power & Light Company TrustII, among other registrants, have filed with the Securities and Exchange Commission (“SEC”) using a “shelf” registration process. Florida Power & Light Company TrustI and Florida Power & Light Company TrustII are each referred to in this prospectus as the “Trust.” Under this shelf registration process, FPL and/or the Trust may issue and sell any combination of the securities described in this prospectus in one or more offerings from time to time. As of the date of this prospectus, FPL and/or the Trust are each authorized to issue securities up to a maximum aggregate offering price of $700,000,000, provided that the aggregate amount of all such securities or combinations of such securities offered by FPL and the Trust under the registration statement as of this date may not exceed $700,000,000. The aggregate amount of securities which FPL and/or the Trust are authorized to issue pursuant to this registration statement may be increased in the future. FPL may offer preferred stock, first mortgage bonds, junior subordinated debentures and guarantees related to the preferred trust securities which the Trust may offer and the Trust may offer preferred trust securities. This prospectus provides you with a general description of the securities that FPL and/or the Trust may offer. Each time FPL and/or the Trust sells securities, FPL and/or the Trust will provide a prospectus supplement that will contain specific information about the terms of that offering. Material United States federal income tax considerations applicable to the offered securities will be discussed in the applicable prospectus supplement if necessary. The prospectus supplement may also add, update or change information contained in this prospectus. You should read both this prospectus and any prospectus supplement together with additional information described under the headings “Where You Can Find More Information” and “Incorporation by Reference.” For more detailed information about the securities, you can read the exhibits to the registration statement. Those exhibits have been either filed with the registration statement or incorporated by reference to earlier SEC filings listed in the registration statement. RISK FACTORS Before purchasing the securities, investors should carefully consider the following risk factors together with the risk factors and other information incorporated by reference or provided in this prospectus or in a prospectus supplement in order to evaluate an investment in the securities. FPL is subject to complex laws and regulations and to changes in laws and regulations as well as changing governmental policies and regulatory actions, including initiatives regarding deregulation and restructuring of the energy industry and environmental matters. FPL holds franchise agreements with local municipalities and counties, and must renegotiate expiring agreements. These factors may have a negative impact on the business and results of operations of FPL. FPL is subject to complex laws and regulations, and to changes in laws or regulations, including the Public Utility Regulatory Policies Act of 1978, the Public Utility Holding Company Act of 2005, the Federal Power Act, the Atomic Energy Act of 1954, the Energy Policy Act of 2005 and certain sections of the Florida statutes relating to public utilities, changing governmental policies and regulatory actions, including those of the Federal Energy Regulatory Commission, the Florida Public Service Commission, and the U.S.Nuclear Regulatory Commission, with respect to, among other things, allowed rates of return, industry and rate structure, operation of nuclear power facilities, operation and construction of plant facilities, operation and construction of transmission facilities, acquisition, disposal, depreciation and amortization of assets and facilities, recovery of fuel and purchased power costs, decommissioning costs, return on common equity and equity ratio limits, and present or prospective wholesale and retail competition (including but not limited to retail wheeling and transmission costs). The Florida Public Service Commission has the authority to disallow recovery by FPL of any and all costs that it considers excessive or imprudently incurred. The regulatory process generally restricts FPL’s ability to grow earnings and does not provide any assurance as to achievement of earnings levels. 2 Table of Contents FPL is subject to extensive federal, state and local environmental statutes as well as the effect of changes in or additions to applicable statutes, rules and regulations relating to air quality, water quality, climate change, waste management, wildlife mortality, natural resources and health and safety that could, among other things, restrict or limit the output of certain facilities or the use of certain fuels required for the production of electricity and/or require additional pollution control equipment and otherwise increase costs. There are significant capital, operating and other costs associated with compliance with these environmental statutes, rules and regulations, and those costs could be even more significant in the future. FPL operates in a changing market environment influenced by various legislative and regulatory initiatives regarding deregulation, regulation or restructuring of the energy industry, including deregulation or restructuring of the production and sale of electricity. FPL will need to adapt to these changes and may face increasing competitive pressure. FPL’s results of operations could be affected by its ability to renegotiate franchise agreements with municipalities and counties in Florida. The operation and maintenance of power generation facilities, including nuclear facilities, involve significant risks that could adversely affect the results of operations and financial condition of FPL. The operation and maintenance of power generation facilities involve many risks, including, but not limited to, start up risks, breakdown or failure of equipment, transmission lines or pipelines, the inability to properly manage or mitigate known equipment defects throughout its generation fleet unless and until such defects are remediated, use of new technology, the dependence on a specific fuel source, including the supply and transportation of fuel, or the impact of unusual or adverse weather conditions (including natural disasters such as hurricanes). Insurance, warranties or performance guarantees may not cover any or all of the lost revenues or increased expenses, including the cost of replacement power. In addition to these risks, FPL’s nuclear units face certain risks that are unique to the nuclear industry including, but not limited to, the ability to store and/or dispose of spent nuclear fuel and the potential payment of significant retrospective insurance premiums, as well as additional regulatory actions up to and including shutdown of the units stemming from public safety concerns, whether at FPL’s plants, or at the plants of other nuclear operators. The construction of, and capital improvements to, power generation facilities involve substantial risks. Should construction or capital improvement efforts be unsuccessful, the results of operations and financial condition of FPL could be adversely affected. FPL’s ability to successfully and timely complete its power generation facilities currently under construction, those projects yet to begin construction or capital improvements to existing facilities within established budgets is contingent upon many variables and subject to substantial risks. Should any such efforts be unsuccessful, FPL could be subject to additional costs, termination payments under committed contracts, and/or the write-off of its investment in the project or improvement. The use of derivative contracts by FPL in the normal course of business could result in financial losses that negatively impact the results of operations of FPL. FPL uses derivative instruments, such as swaps, options and forwards to manage its commodity and financial market risks. FPL could recognize financial losses if a counterparty fails to perform. In the absence of actively quoted market prices and pricing information from external sources, the valuation of these derivative instruments involves management’s judgment or use of estimates. As a result, changes in the underlying assumptions or use of alternative valuation methods could affect the reported fair value of these contracts. In addition, FPL’s use of such instruments could be subject to prudency challenges and if found imprudent, cost recovery could be disallowed by the Florida Public Service Commission. 3 Table of Contents Because FPL and FPL Group rely on access to capital markets, the inability to maintain current credit ratings and access capital markets on favorable terms may limit the ability of FPL to grow its business and would likely increase interest costs. FPL as well as FPL Group, which owns all of the common stock of FPL, rely on access to capital markets as a significant source of liquidity for capital requirements not satisfied by operating cash flows. The inability of FPL and FPL Group to maintain their current credit ratings could affect FPL’s ability to raise capital on favorable terms, particularly during times of uncertainty in the capital markets, which, in turn, could impact FPL’s ability to grow its business and would likely increase its interest costs. Customer growth in FPL’s service area affects its results of operations. FPL’s results of operations are affected by the growth in customer accounts in FPL’s service area. Customer growth can be affected by population growth as well as economic factors in Florida, including job and income growth, housing starts and new home prices. Customer growth directly influences the demand for electricity and the need for additional power generation and power delivery facilities at FPL. Weather affects FPL’s results of operations. FPL’s results of operations are affected by changes in the weather. Weather conditions directly influence the demand for electricity and natural gas and affect the price of energy commodities. FPL’s results of operations can be affected by the impact of severe weather which can be destructive, causing outages and/or property damage, may affect fuel supply, and could require additional costs to be incurred. Recovery of these costs is subject to Florida Public Service Commission approval. FPL is subject to costs and other effects of legal proceedings as well as changes in or additions to applicable tax laws, rates or policies, rates of inflation, accounting standards, securities laws and corporate governance requirements. FPL is subject to costs and other effects of legal and administrative proceedings, settlements, investigations and claims, as well as the effect of new, or changes in, tax laws, rates or policies, rates of inflation, accounting standards, securities laws and corporate governance requirements. Threats of terrorism and catastrophic events that could result from terrorism may impact the operations of FPL in unpredictable ways. FPL is subject to direct and indirect effects of terrorist threats and activities. Generation and transmission facilities, in general, have been identified as potential targets. The effects of terrorist threats and activities include, among other things, terrorist actions or responses to such actions or threats, the inability to generate, purchase or transmit power, the risk of a significant slowdown in growth or a decline in the U.S. economy, delay in economic recovery in the U.S., and the increased cost and adequacy of security and insurance. FPL’s ability to obtain insurance and the terms of any available insurance coverage could be affected by national, state or local events and company-specific events. FPL’s ability to obtain insurance, and the cost of and coverage provided by such insurance, could be affected by national, state or local events as well as company-specific events. FPL is subject to employee workforce factors that could affect the business and financial condition of FPL. FPL is subject to employee workforce factors, including loss or retirement of key executives, availability of qualified personnel, collective bargaining agreements with union employees and work stoppage that could affect the business and financial condition of FPL. 4 Table of Contents FLORIDA
